NVR Mortgage Finance, Inc., et al. v. Soren Carlsen, Misc. No. 11, September Term,
2013

FINDER’S FEE ACT – STATUTE OF LIMITATIONS – OTHER SPECIALTY –
Court of Appeals held that alleged violation of Md. Code Ann., Com. Law (1975, 2013
Repl. Vol.) § 12-805(d) (which is part of Maryland Finder’s Fee Act) is not “other
specialty” under Md. Code Ann., Cts. & Jud. Proc. (1973, 2013 Repl. Vol.) (“CJP”) § 5-
102(a)(6) (which is twelve-year statute of limitations), and thus is subject to CJP § 5-101
(which is default three-year statute of limitations).
United States District Court for
the District of Maryland
Civil No. WDQ-12-1524
                                         IN THE COURT OF APPEALS
Argued: June 4, 2014
                                              OF MARYLAND

                                                Misc. No. 11

                                             September Term, 2013
                                   ______________________________________

                                   NVR MORTGAGE FINANCE, INC., ET AL.

                                                      v.

                                              SOREN CARLSEN
                                   ______________________________________

                                             Barbera, C.J.
                                             Harrell
                                             Battaglia
                                             Greene
                                             Adkins
                                             McDonald
                                             Watts,

                                                   JJ.
                                   ______________________________________

                                              Opinion by Watts, J.
                                   ______________________________________

                                             Filed: July 21, 2014
       The United States District Court for the District of Maryland (“the federal court”)

certified to this Court the following question of law: “Is [an alleged violation of] the

Maryland Finder’s Fee Act [(“the FFA”), Md. Code Ann., Com. Law (1975, 2013 Repl.

Vol.) (“CL”) §§ 12-801 to 12-809,] a[n] ‘[other] specialty’ . . . under [Md. Code Ann.,

Cts. & Jud. Proc. (1973, 2013 Repl. Vol.) (“CJP”)] § 5-102(a)(6)[, which is a twelve-year

statute of limitations]?”

       Because this case involves only CL § 12-805(d), we reformulate the certified

question of law 1 as follows: “Is an alleged violation of Md. Code Ann., Com. Law (1975,

2013 Repl. Vol.) § 12-805(d) an ‘other specialty’ under Md. Code Ann., Cts. & Jud.

Proc. (1973, 2013 Repl. Vol.) § 5-102(a)(6), which is a twelve-year statute of

limitations?”

       We answer the reformulated certified question of law “no” and hold that that an

alleged violation of CL § 12-805(d) is not an “other specialty” under CJP § 5-102(a)(6),

and thus is subject to CJP § 5-101, which is the default three-year statute of limitations.

                                     BACKGROUND

       In the certification order, the federal court stated the following facts, 2 which we

summarize.

       In 2004, Soren Carlsen (“Carlsen”), Appellee, and NVR, Inc., Appellant, entered

into a contract under which NVR, Inc. would build a home for Carlsen, who would use

       1
        This Court “may reformulate a question of law certified to it.” CJP § 12-604.
       2
        Where another court certifies a question of law to this Court, this Court “accept[s]
the statement of facts” in the certification order. Lewis v. Waletzky, 422 Md. 647, 651
n.2, 31 A.3d 123, 125 n.2 (2011) (citations omitted).
NVR Mortgage Finance, Inc. (“NVR Mortgage”), Appellant, 3 to obtain financing for the

home. Carlsen applied for a mortgage from NVR Mortgage, but Carlsen and NVR

Mortgage did not close on the mortgage. Afterward, Carlsen used NVR Mortgage to

apply for a mortgage from C&F Mortgage Corporation. In 2005, Carlsen and C&F

Mortgage Corporation closed on the mortgage, and Carlsen paid NVR Mortgage a broker

fee.

       More than three but fewer than twelve years later, in the Circuit Court for

Baltimore County, Carlsen sued NVR Mortgage and NVR, Inc. (together, “NVR”), for

allegedly violating CL § 12-805(d) by failing to make certain disclosures to Carlsen and

similarly situated homebuyers before collecting finder’s fees for brokering mortgages. 4

NVR removed this case to the federal court, in which NVR moved to certify a question of

law to this Court. The federal court granted the motion to certify and stayed proceedings

in the federal court pending this Court’s response.

                                      DISCUSSION

       NVR contends that an alleged violation of CL § 12-805(d) is not an “other

specialty” under CJP § 5-102(a)(6) because, in an action for an alleged violation of CL §

12-805(d), the duty sought to be enforced exists as a matter of common law, rather than

having been created solely by CL § 12-805(d). Alternatively, NVR argues that the


       3
         For purposes of proceedings in this Court, the federal court designated NVR, Inc.
and NVR Mortgage as “Appellants” and Carlsen as “Appellee.”
       4
         Specifically, Carlsen alleged that NVR failed to disclose: (1) the finder’s fee in a
separate written agreement; (2) the terms of the proposed broker agreement before NVR
undertook to assist him in obtaining a loan; and (3) the amount of the finder’s fee.


                                            -2-
General Assembly intended an alleged violation of CL § 12-805(d) not to be an “other

specialty” under CJP § 5-102(a)(6), as the General Assembly enacted CJP § 5-101 (which

is the default three-year statute of limitations) in 1973, and enacted CL § 12-805(d) in

1979. Alternatively, NVR asserts that, here, the alleged violation of CL § 12-805(d) is

not an “other specialty” under CJP § 5-102(a)(6) because Carlsen does not seek damages

that are liquidated, fixed, or readily ascertainable by applying clear statutory criteria.

       Carlsen responds that an alleged violation of CL § 12-805(d) is an “other

specialty” under CJP § 5-102(a)(6) because, in an action for an alleged violation of CL §

12-805(d), the duty sought to be enforced is created solely by CL § 12-805(d), rather than

existing as a matter of common law.          Carlsen contends that the General Assembly

intended an alleged violation of CL § 12-805(d) to be an “other specialty” under CJP § 5-

102(a)(6), as, during the General Assembly’s 2012 Regular Session, the House Economic

Matters Committee gave an unfavorable report to House Bill 674, which would have

added a three-year statute of limitations to the FFA. Carlsen argues that, here, the alleged

violation of CL § 12-805(d) is an “other specialty” under CJP § 5-102(a)(6) because he

seeks damages that are readily ascertainable by applying clear statutory criteria.

       Unabridged, CL § 12-805(d) (which is part of the FFA) states:

       (1) A finder’s fee may not be charged unless it is pursuant to a written
       agreement between the mortgage broker and the borrower which is separate
       and distinct from any other document.
       (2) The terms of the proposed agreement shall:
              (i) Be disclosed to the borrower before the mortgage broker
       undertakes to assist the borrower in obtaining a loan or advance of money;
              (ii) Specify the amount of the finder’s fee; and
              (iii) Contain a representation by the mortgage broker that the
       mortgage broker is acting as a mortgage broker and not as a lender in the


                                             -3-
       transaction.
       (3) A copy of the agreement, dated and signed by the mortgage broker and
       the borrower, shall be provided to the borrower within 10 business days
       after the date the loan application is completed.

“Any mortgage broker who violates any provision of [the FFA] shall forfeit to the

borrower the greater of: (1) Three times the amount of the finder’s fee collected; or (2)

The sum of $500.” CL § 12-807 (paragraph breaks omitted). The FFA does not contain

a statute of limitations.

       CJP § 5-101 provides: “A civil action at law shall be filed within three years from

the date it accrues unless another provision of the Code provides a different period of

time within which an action shall be commenced.” CJP § 5-102(a) states: “An action on

one of the following specialties shall be filed within 12 years after the cause of action

accrues . . . (1) Promissory note or other instrument under seal; (2) Bond except a public

officer’s bond; (3) Judgment; (4) Recognizance; (5) Contract under seal; or (6) Any other

specialty.” (Paragraph breaks omitted). 5

       Whether an alleged violation of CL § 12-805(d) is an “other specialty” under CJP

§ 5-102(a)(6) is the basis of the reformulated certified question of law. CJP § 5-102(a)(6)

is a “‘relatively narrow catchall[.]’” AGV Sports Grp., Inc. v. Protus IP Solutions, Inc.,

417 Md. 386, 399, 10 A.3d 745, 753 (2010) (quoting Master Fin., Inc. v. Crowder, 409

Md. 51, 70, 972 A.2d 864, 875 (2009)). An alleged violation of a statute is an “other

specialty” under CJP § 5-102(a)(6) if and only if:


       5
       In 2014, the General Assembly amended CJP § 5-102(c). See 2014 Md. Laws
Ch. 592. The amendment to CJP § 5-102(c) does not affect this case.


                                            -4-
          (1) the duty, obligation, prohibition, or right sought to be enforced is
          created or imposed solely by the statute, or a related statute, and does not
          otherwise exist as a matter of common law; (2) the remedy pursued in the
          action is authorized solely by the statute, or a related statute, and does not
          otherwise exist under the common law; and (3) if the action is one for civil
          damages or recompense in the nature of civil damages, those damages are
          liquidated, fixed, or, by applying clear statutory criteria, are readily
          ascertainable.

AGV Sports Grp., 417 Md. at 395-96, 10 A.3d at 750 (quoting Crowder, 409 Md. at 70,

972 A.2d at 875).

          In Crowder, 409 Md. at 55, 70-72, 972 A.2d at 867, 875-76, this Court held that

certain alleged violations of the Maryland Secondary Mortgage Loan Law (“the SMLL”),

CL §§ 12-401 to 12-415, were “other specialt[ies]” under CJP § 5-102(a)(6). This Court

stated:

          (1) the duties, obligations, prohibitions, and rights sought to be enforced by
          the plaintiffs [were] created and imposed solely by the SMLL, (2) the
          remedy pursued—forfeiture of all interest and unlawfully assessed fees, or,
          in the class action cases, forfeiture of three times the amount of interest
          charged—[was] authorized solely by the SMLL, and (3) . . . those amounts
          [were] readily ascertainable.

Id. at 72, 972 A.2d at 876 (footnote omitted).

          By contrast, in AGV Sports Grp., 417 Md. at 389, 398, 10 A.3d at 746, 752, this

Court held that an alleged violation of the Maryland Telephone Consumer Protection Act

(“the MTCPA”), CL §§ 14-3201 to 14-3202, is not an “other specialty” under CJP § 5-

102(a)(6) because, in an action for an alleged violation of the MTCPA, a plaintiff can

seek actual damages instead of liquidated damages. In dicta, this Court observed that

“the common law actions of trespass to chattel and conversion” “addressed” both the

duty sought to be enforced in an action for an alleged violation of the MTCPA and the


                                              -5-
remedy pursued in an action for an alleged violation of the MTCPA. Id. at 400, 10 A.3d

at 753.

          Here, we conclude that an alleged violation of CL § 12-805(d) is not an “other

specialty” under CJP § 5-102(a)(6) because, in an action for an alleged violation of CL §

12-805(d), the duty sought to be enforced exists as a matter of common law, rather than

having been created solely by CL § 12-805(d). A mortgage broker owes to a borrower a

common law duty to “disclose . . . all facts or information which may be relevant or

material in influencing the judgment or action of the [borrower] in the matter.” St. Paul

at Chase Corp. v. Mfrs. Life Ins. Co., 262 Md. 192, 215-16, 278 A.2d 12, 24, cert.

denied, 404 U.S. 857 (1971) (citations omitted). 6 Under CL § 12-805(d), a mortgage

broker must disclose to a borrower in a prescribed manner a finder’s fee’s existence,

which is information that may be relevant in influencing the borrower’s judgment in the

matter. An alleged violation of a statute is not an “other specialty” under CJP § 5-

102(a)(6) where, in an action for an alleged violation of the statute, “the duty . . . sought

to be enforced . . . exist[s] as a matter of common law[,]” rather than having been

“created . . . solely by the statute[.]” AGV Sports Grp., 417 Md. at 395-96, 10 A.3d at

750 (quoting Crowder, 409 Md. at 70, 972 A.2d at 875)); see also AGV Sports Grp., 417

Md. at 389, 400, 10 A.3d at 746, 753 (This Court held that an alleged violation of the

MTCPA is not an “other specialty” under CJP § 5-102(a)(6), and observed that “the


          6
        In St. Paul at Chase, 262 Md. at 215-16, 201, 278 A.2d at 24, 17, although this
Court stated that “a real estate broker” owes such a duty, this Court applied that duty to
the defendant, which was “a mortgage broker.”


                                            -6-
common law actions of trespass to chattel and conversion” “addressed” both the duty

sought to be enforced in an action for an alleged violation of the MTCPA and the remedy

pursued in an action for an alleged violation of the MTCPA.). 7 Accordingly, an alleged

violation of CL § 12-805(d) is not an “other specialty” under CJP § 5-102(a)(6), and thus

is subject to CJP § 5-101, which is the default three-year statute of limitations. 8

       We reject Carlsen’s contention that an alleged violation of CL § 12-805(d) is an


       7
          An alleged violation of a statute is not an “other specialty” under CJP § 5-
102(a)(6) where, in an action for an alleged violation of the statute, “damages are [not]
liquidated, fixed, or” “readily ascertainable” “by applying clear statutory criteria[.]”
AGV Sports Grp., 417 Md. at 395-96, 10 A.3d at 750 (quoting Crowder, 409 Md. at 70,
972 A.2d at 875).
        Here, it is unclear whether Carlsen seeks readily ascertainable damages. In the
complaint, Carlsen alleged that NVR “collected, directly or indirectly, at least
[]$7,782.48 in illegal and undisclosed fees from [Carlsen], and may have collected
additional illegal fees.” In the certification order, the federal court stated that, despite a
“significant amount of discovery[,]” “Carlsen states that he cannot yet . . . determine the
amount of finder’s fees he has paid until additional discovery is completed.” Similarly,
in his brief, Carlsen stated: “[B]ecause of the state of discovery in this case,” Carlsen
“had not obtained a definitive answer to what indirect amounts . . . NVR received in
connection with brokering” his mortgage. At oral argument, however, Carlsen’s counsel
conceded that Carlsen “may not be entitled to [indirect] damages.” Thus, as this case
illustrates, damages based on a finder’s fee that a broker allegedly indirectly imposed
may not be readily ascertainable in an action for an alleged violation of CL § 12-805(d).
         Moreover, it is unclear whether, in an action for an alleged violation of CL § 12-
805(d), CL § 12-807(1), like similar statutes which provide for treble damages, caps
damages at “[t]hree times the amount of the finder’s fee collected[.]” CL § 12-807(1)
does not state whether treble damages constitute the sole remedy. This Court has not
addressed whether treble damages are the sole remedy for a violation of CL § 12-805(d).
Cf. Stevenson v. Branch Banking & Trust Corp., 159 Md. App. 620, 659, 861 A.2d 735,
758 (2004) (Writing for the Court of Special Appeals, the Honorable Sally D. Adkins
explained that “the treble damages provision of [the Maryland Wage Payment and
Collection Law] caps an employee’s award at three times the unpaid wage.”).
        8
          Although we acknowledge that CL § 12-805(d)’s purpose is to protect borrowers,
a court cannot create an “equitable exception” to a statute of limitations. Anderson v.
United States, 427 Md. 99, 120, 46 A.3d 426, 438 (2012) (citation omitted).


                                             -7-
“other specialty” under CJP § 5-102(a)(6) because, in an action for an alleged violation of

CL § 12-805(d), the duty sought to be enforced is created solely by CL § 12-805(d),

rather than existing as a matter of common law. Carlsen points out that, for example,

under CL § 12-805(d)(1), a mortgage broker must disclose a finder’s fee’s existence in a

“written agreement[.]” CL § 12-805(d) did not create a statutory duty for mortgage

brokers; instead, CL § 12-805(d) prescribed the manner in which a mortgage broker must

fulfill the mortgage broker’s common law duty to the borrower to “disclose [certain] facts

or information which may be relevant or material in influencing the judgment or action of

the [borrower] in the matter.” St. Paul at Chase, 262 Md. at 215-16, 278 A.2d at 24

(citations omitted). The duty sought to be enforced in an action for an alleged violation

of a statute exists as a matter of common law, rather than having been created solely by

the statute, where the statute prescribes the manner in which a common law duty must be

fulfilled. See AGV Sports Grp., 417 Md. at 389, 400, 10 A.3d at 746, 753 (This Court

held that an alleged violation of the MTCPA is not an “other specialty” under CJP § 5-

102(a)(6), and observed that “the common law actions of trespass to chattel and

conversion” “addressed” both the duty sought to be enforced in an action for an alleged

violation of the MTCPA and the remedy pursued in an action for an alleged violation of

the MTCPA, which prescribes the manner in which telemarketers must fulfill common

law duties.). As NVR points out, if we accepted Carlsen’s contention, then an alleged

violation of any statute that supplements the common law in any superficial way would

be an “other specialty” under CJP § 5-102(a)(6), which would no longer be a “‘relatively

narrow catchall[.]’” AGV Sports Grp., id. at 399, 10 A.3d at 753 (quoting Crowder, 409


                                           -8-
Md. at 70, 972 A.2d at 875).

       We are unpersuaded by Carlsen’s reliance on Crowder, 409 Md. at 68, 972 A.2d at

874 (“If the statute imposes an obligation, and gives a special remedy therefor, which

otherwise could not be pursued, but at the same time a remedy for the same matter exists

at common law independently of the statute, and the statute does not take away the

common law remedy, the bar of the statute [of limitations] is effectual when the

common-law duty or liability is pursued, but is not applicable when the special statutory

remedy is employed.” (Alteration in original) (citation omitted)) for the contention that

an alleged violation of CL § 12-805(d) is an “other specialty” under CJP § 5-102(a)(6)

even if, in an action for an alleged violation of CL § 12-805(d), the duty sought to be

enforced exists as a matter of common law, rather than having been created solely by CL

§ 12-805(d). An alleged violation of a statute is an “other specialty” under CJP § 5-

102(a)(6) only if the statute creates both “the duty . . . sought to be enforced” in an action

for an alleged violation of the statute and “the remedy pursued in [an] action” for an

alleged violation of the statute. AGV Sports Grp., 417 Md. at 395, 10 A.3d at 750

(quoting Crowder, 409 Md. at 70, 972 A.2d at 875); see also Crowder, 409 Md. at 73,

972 A.2d at 877 (This Court held that certain alleged violations of the SMLL were “other

specialt[ies]” under CJP § 5-102(a)(6) only insofar as the plaintiffs sought the statutory

remedy of civil penalties instead of the common law remedy of having the loans declared

void or voidable.).

       We are unpersuaded by Carlsen’s reliance on Minter v. Wells Fargo Bank, N.A.,

274 F.R.D. 525, 553 (D. Md. 2011), in which the federal court held that an alleged


                                            -9-
violation of the FFA is an “other specialty” under CJP § 5-102(a)(6). Although the

federal court stated that “[t]he [FFA] meets [the Crowder, 409 Md. at 70, 972 A.2d at

875] requirements[,]” Minter, 274 F.R.D. at 553 (quoting Minter v. Wells Fargo Bank,

N.A., 675 F. Supp. 2d 591, 595 n.4 (D. Md. 2009)), the federal court did not address

whether, in an action for an alleged violation of the FFA, the duty sought to be enforced

exists as a matter of common law, rather than having been created solely by the FFA. In

Minter, 274 F.R.D. at 553, the federal court stated that, in a previously issued

memorandum opinion, it had “addressed” the defendants’ contention that “the fees

proscribed and recoverable under the FFA are also recoverable under common law claims

of unjust enrichment and for restitution[.]” In Minter, id. at 553, the federal court

addressed only the remedy pursued in an action for an alleged violation of the FFA, not

the duty sought to be enforced in an action for an alleged violation of the FFA. Thus, we

decline to adopt Minter’s reasoning insofar as it applies to CL § 12-805(d). 9

       Carlsen points out that, during the General Assembly’s 2012 Regular Session (i.e.,

after the federal court issued Minter, 274 F.R.D. 525), members of the General Assembly

sponsored House Bill 674 and Senate Bill 451, which would have added a three-year

statute of limitations to the FFA. The House Economic Matters Committee gave an

       9
        Minter, 274 F.R.D. at 551, 551 n.31, was an action for alleged violations of both
CL § 12-805(d) and CL § 12-804(e) (“A mortgage broker may not charge a finder’s fee
in any transaction in which the mortgage broker or an owner, part owner, partner,
director, officer, or employee of the mortgage broker is the lender or an owner, part
owner, partner, director, officer, or employee of the lender.”). As noted above, this case
involves only CL § 12-805(d). Thus, we do not address whether an alleged violation of
any part of the FFA other than CL § 12-805(d) is an “other specialty” under CJP § 5-
102(a)(6).


                                           - 10 -
unfavorable report to House Bill 674, which its sponsors withdrew.            Thus, Carlsen

contends, the General Assembly intended an alleged violation of CL § 12-805(d) to be an

“other specialty” under CJP § 5-102(a)(6).

          We disagree. Because a bill might fail “for a myriad of [] reasons[,]” the bill’s

failure “is a rather weak reed upon which to lean in ascertaining [the General

Assembly’s] intent[.]” City of Balt. Dev. Corp. v. Carmel Realty Assocs., 395 Md. 299,

329, 910 A.2d 406, 424 (2006) (citation and internal quotation marks omitted). This

principle is especially true here, as the record indicates that House Bill 674 and Senate

Bill 451 failed primarily because they would have amended the FFA to allow finder’s

fees for “table funding.” “A ‘table-funded’ transaction is a closing at which a loan is

funded by a contemporaneous advance of loan funds and an assignment of the loan to the

person advancing the funds.” Petry v. Wells Fargo Bank, N.A., 597 F. Supp. 2d 558, 563

(D. Md. 2009) (citation and some internal quotation marks omitted); see also Marshall v.

James B. Nutter & Co., 816 F. Supp. 2d 259, 261 (D. Md. 2011) (A “table-funded”

transaction is one in which an individual advances funds to a broker, who, in turn, makes

the loan and then, upon closing, immediately assigns the loan to the individual, the actual

funding party.).

          House Bill 674 and Senate Bill 451 were entitled: “Credit Regulation - Finder’s

Fees - Table-Funded Loans.” House Bill 674’s and Senate Bill 451’s purpose paragraphs

stated:

          FOR the purpose of altering the definitions of “finder’s fee”, “lender”, and
          “mortgage broker” for purposes of certain provisions of law governing
          finder’s fees charged by mortgage brokers to clarify that, in a table-funded


                                             - 11 -
       mortgage loan transaction, fees charged by the person named as the lender
       in certain documents evidencing the loan indebtedness are not considered
       finder’s fees; establishing a certain statute of limitations; defining a certain
       term; providing for the application of this Act; and generally relating to
       finder’s fees.

       Opposition to House Bill 674 was primarily based on amending the FFA to allow

finder’s fees for table funding, not adding a three-year statute of limitations to the FFA.

Carlsen directs our attention to seven letters in which stakeholders urged the House

Economic Matters Committee to give an unfavorable report to House Bill 674. In all

seven letters, stakeholders opposed House Bill 674 on the ground that House Bill 674

would have amended the FFA to allow finder’s fees for table funding. However, in fewer

than half of the seven letters did stakeholders also oppose House Bill 674 on the ground

that House Bill 674 would have added a three-year statute of limitations to the FFA. In

most of the seven letters, stakeholders—including the Consumer Protection Division of

the Office of the Attorney General and a law firm that identified itself as plaintiffs’

counsel in Bradley Petry, et al. v. Prosperity Mortgage Co., et al., which, at one point,

was consolidated into Minter, 274 F.R.D. at 553, in which the federal court held that an

alleged violation of the FFA is an “other specialty” under CJP § 5-102(a)(6)—did not

even mention that House Bill 674 would have added a three-year statute of limitations to

the FFA. Thus, the failure of House Bill 674 and Senate Bill 451 does not indicate that

the General Assembly intended an alleged violation of CL § 12-805(d) to be an “other

specialty” under CJP § 5-102(a)(6).

       Indeed, there is evidence that the General Assembly intended an alleged violation

of CL § 12-805(d) not to be an “other specialty” under CJP § 5-102(a)(6). The General


                                            - 12 -
Assembly enacted CJP § 5-101 (which is the default three-year statute of limitations) in

1973, and enacted CL § 12-805(d) in 1979. CJP § 5-101’s predecessor—Md. Code Ann.,

Art. 57 § 1 (1957)—listed multiple causes of action with a three-year limitations period.

By contrast, CJP § 5-101 is “a blanket three-year provision, with exceptions for other

limitations[.]” Revisor’s Note, CJP § 5-101; see also Governor’s Commission to Revise

the Annotated Code, Commission Report No. 3F to the General Assembly of Maryland,

at 40 (July 16, 1973) (CJP § 5-101 “is a blanket three[-]year limitation covering all civil

causes of action for which no other limitation is specifically provided.”); Greene Tree

Home Owners Ass’n, Inc. v. Greene Tree Assocs., 358 Md. 453, 461 n.1, 749 A.2d 806,

810 n.1 (2000) (CJP § 5-101 is “a ‘catch all’ for actions based on statutes that internally

did not provide a period of limitations.”). Thus, in enacting statutes after enacting CJP §

5-101, the General Assembly has been aware that, generally, CJP § 5-101 applies to

alleged violations of statutes that, like the FFA, do not contain statutes of limitations.

       It is reasonable to infer that the General Assembly intended CJP § 5-101 to

generally apply to alleged violations of statutes that the General Assembly enacted after

enacting CJP § 5-101, whereas CJP § 5-102(a)(6) (which is the statute of limitations for

“other specialt[ies]”) would apply only to alleged violations of statutes that the General

Assembly had enacted before enacting CJP § 5-101. Such an inference would comport

with this Court’s holdings in this and every other case in which this Court has considered

CJP § 5-102(a)(6) after the General Assembly enacted CJP § 5-101 in 1973. Compare

AGV Sports Grp., 417 Md. at 389, 10 A.3d at 746 (This Court held that an alleged

violation of the MTCPA—which the General Assembly enacted in 2004—is not an


                                            - 13 -
“other specialty” under CJP § 5-102(a)(6).) with Crowder, 409 Md. at 55, 70-72, 972

A.2d at 867, 875-76 (This Court held that certain alleged violations of the SMLL—which

the General Assembly enacted in 1967—were “other specialt[ies]” under CJP § 5-

102(a)(6).). 10

       For the above reasons, an alleged violation of CL § 12-805(d) is not an “other

specialty” under CJP § 5-102(a)(6), and thus is subject to CJP § 5-101, which is the

default three-year statute of limitations.    Accordingly, we answer the reformulated

certified question of law “no.”


                                   REFORMULATED CERTIFIED QUESTION OF
                                   LAW ANSWERED. COSTS TO BE DIVIDED
                                   EQUALLY BETWEEN THE PARTIES.




       10
         In Greene Tree Home Owners Ass’n, 358 Md. at 455, 461 n.1, 749 A.2d at 807,
810 n.1, this Court held that certain alleged violations of the Maryland Consumer
Protection Act, CL §§ 13-101 to 13-501—whose private remedy provision the General
Assembly enacted in 1973 before enacting CJP § 5-101—were not “other specialt[ies]”
under CJP § 5-102(a)(6). This Court’s holding in Greene Tree Home Owners Ass’n, id.
at 455, 749 A.2d at 807, gives rise to the inference that, although the General Assembly
intended CJP § 5-102(a)(6) to apply only to alleged violations of statutes that the General
Assembly had enacted before enacting CJP § 5-101, the General Assembly did not
necessarily intend CJP § 5-102(a)(6) to apply to alleged violations of all statutes that the
General Assembly had enacted before enacting CJP § 5-101.


                                           - 14 -